409 P.2d 377 (1965)
James Vernon HOUSTON, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-13806.
Court of Criminal Appeals of Oklahoma.
December 8, 1965.
Rehearing Denied January 5, 1966.
Alfred K. Hambrick, Spencer, for plaintiff in error.
Hugh H. Collum, Asst. Atty. Gen., for defendant in error.
*378 NIX, Judge.
James Vernon Houston, hereinafter referred to as the defendant, was convicted in the Common Pleas Court of Oklahoma County, Oklahoma, with the crime of Illegal Sale of Intoxicating Liquor Without A License, and was sentenced to Thirty Days in the County Jail and to pay a fine of $500.00. From that judgment and sentence he has attempted to appeal to this Court.
The State has filed a Motion to Dismiss stating that defendant failed to give written request, in open court, for casemade; either at the time of judgment and sentence, or within Ten Days thereafter as provided by the statutes of the State of Oklahoma. Title 22, O.S.A. § 1060, effective May 19, 1965.
This Court has repeatedly held that an appeal may be taken as a matter of right from a judgment of conviction, but that the manner of taking such appeal is a matter of legislative control, and the statutes prescribing the manner in which an appeal can be taken is mandatory.
The failure to comply with the above section 1060, and section 1054, are fatal to the appeal. Judgment and sentence was rendered on June 25, 1965, and when no written request for casemade was filed by July 5, 1965, this Court lost jurisdiction to consider the appeal on its merits, and the judgment of the trial court should have been carried out at that time.
The Motion to Dismiss by the State is sustained, and the attempted appeal is hereby Dismissed.
BUSSEY, P.J., and BRETT, J., concur.